Citation Nr: 0115290	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  95-30 005	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability and, if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
claims for service connection for a nervous disorder and a 
back condition on the basis that no new and material evidence 
had been submitted to reopen the claims.  In a June 1997 
Board decision, it was determined that no new and material 
evidence had been submitted to reopen the claims for service 
connection for an acquired psychiatric disorder and a back 
condition; thus, the claims were denied.  The veteran 
appealed that decision.

In a July 1998 joint motion for remand, the parties requested 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court) vacate and remand that 
portion of the June 1997 Board decision that determined that 
the appellant had failed to submit new and material evidence 
to reopen his claim for entitlement to service connection for 
an acquired psychiatric disorder currently diagnosed as 
schizophrenia, paranoid type.  In addition, it was noted that 
the appellant did not challenge the Board's disposition of 
the claim for service connection for a back disorder.  
Accordingly, that portion of the appeal was withdrawn.  

In an order dated later in July 1998, the Court granted the 
motion and vacated that part of the Board decision that 
denied whether new and material evidence had been submitted 
to reopen a claim for service connection for an acquired 
psychiatric disorder.  The matter was remanded to the Board.

In November 1998, the Board remanded the case to the Winston-
Salem, North Carolina RO for further development.  In July 
2000, the veteran's claims folder was transferred to the 
Atlanta, Georgia RO.  After completion of the requested 
development, to the extent possible, the Atlanta, Georgia RO 
issued a Supplemental Statement of the Case in which it found 
that new and material evidence had been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder and denied the claim.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  In a November 1985 decision, the Board denied the 
veteran's claim for service connection for schizophrenia; 
evidence submitted thereafter is new, bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

2.  During service, the veteran was treated for a psychiatric 
disorder diagnosed as sociopathic personality type.

3.  Several years after service, the veteran began to receive 
treatment for and was diagnosed with paranoid schizophrenia.

4.  There is evidence of record providing a nexus between the 
veteran's current psychiatric disorder and his period of 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1985 Board decision 
is new and material; the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. §§  
5108, 7104 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (2000).

2.  An acquired psychiatric disorder, currently diagnosed as 
paranoid schizophrenia, was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that while he was in the military, he 
became paranoid.  He further contends that this resulted in 
the subsequently diagnosed paranoid schizophrenia.

Before the Board addresses the merits of the veteran's claim, 
it notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Regardless of the change in the law brought about by the 
VCAA, a remand in this case is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law in light of the disposition hereinafter rendered.  
In this case, it would not be prejudicial to the veteran for 
the Board to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

In November 1985, the Board denied the veteran's claim for 
service connection for schizophrenia.  That decision became 
final. 

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence added to the record since the November 1985 
Board decision, which includes additional lay statements, 
medical records and medical opinions, is new and material.  
The additional evidence is new because it was not in 
existence at the time of the November 1985 decision.  
Further, the additional evidence is material as it bears 
directly and substantially on the issue under consideration 
of service connection for an acquired psychiatric disorder.  
The evidence is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.

II.  Service Connection for An Acquired Psychiatric Disorder, 
Diagnosed as Paranoid Schizophrenia

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain chronic disabilities, including psychoses, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2000).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The veteran's service medical records contain a May 1963 
induction examination report.  At that time, the veteran 
noted that he had no frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or attempted 
suicide.  He also denied having ever been a patient in a 
mental hospital or sanitarium.  On examination, the examiner 
indicated that the veteran was psychiatrically normal.  In 
January 1964, the veteran was apparently having a personal 
problem which was making him nervous and he requested 
something to help him sleep.  In July 1964, situational 
anxiety was diagnosed.  Another record dated in July 1964 
notes that the veteran had a recent history of situational 
anxiety due to having a bigamous second marriage.  It was 
noted that he was impulsive, tended to use extremely poor 
judgment, and had little regard for the rules of society.  He 
appeared to be somewhat anxious.  The diagnosis was 
sociopathic personality type.  It was recommended that he be 
discharged from service.  At the time of the separation 
examination in September 1964, the veteran indicated on the 
report of medical history that he had depression or excessive 
worry and that he had nervous trouble.  On examination, the 
examiner noted that the veteran was abnormal psychiatrically 
and had a sociopathic personality.

A private psychiatric evaluation report dated in November 
1978 notes a history of a suicide attempt in 1975 while the 
veteran was in jail.  On examination, there was disorganized 
thought process noted, poor reality testing, paranoia, memory 
difficulties, and delusions.  The diagnosis was paranoid-type 
schizophrenia.  

A VA neuropsychiatric examination was conducted in January 
1979.  The diagnosis was questionable schizophrenia, 
paranoid.

A discharge summary report, dated in January 1981, from a 
Federal correctional institution notes pertinent diagnoses of 
schizophrenia disorder, paranoid type, and passive-dependent 
personality.

In a statement dated in February 1985 from a psychiatrist and 
a staff psychologist of a private mental health facility, it 
is noted that the veteran was currently a patient and had 
initially been seen at that facility in April 1978.  At that 
time, he was given a diagnosis of schizophrenia, paranoid 
type and "apparently had been experiencing symptoms of this 
disorder for quite some time prior to this admission."  He 
continued to receive treatment until his incarceration in 
1979.  He was readmitted to outpatient services at this 
facility in November 1982.  It was noted that his current 
diagnoses was schizophrenia, paranoid type, in remission.  He 
was currently well stabilized on medication.

Another VA examination was conducted in April 1985.  The 
veteran reported that he had been treated for paranoid 
schizophrenia since 1978.  A psychiatric examination was 
completed and the diagnosis was schizophrenia, paranoid type.

Of record are statements, dated in July 1985, from the 
veteran's wife at the time and his grandmother which note, 
essentially, that the veteran had exhibited strange behavior 
since returning from the Army in 1964.  The veteran's wife 
noted that after the veteran returned from the Army he 
refused to eat food she had cooked, stating that the food 
hurt his head and he accused her of reading his thoughts.

The evidence contains a statement, dated in August 1989, from 
Dr. L. B, a psychiatrist, and Dr. R. M., a licensing 
practicing psychologist, affiliated with a  private, mental 
health facility.  It is noted that the veteran was first 
admitted to this facility in May 1978 and had been seen 
episodically since then.  Further, it was noted that the 
veteran had had multiple psychiatric hospitalizations and 
treatment at other outpatient centers as well as within the 
prison system.  He had a diagnosis of chronic paranoid 
schizophrenia and his symptoms consistently involved auditory 
and visual hallucinations, racing thoughts, anxiety, and 
paranoid ideations.  The veteran was taking medication but 
even with the medication he experienced some degree of 
auditory hallucinations. 

Another VA examination was conducted in October 1989.  The 
veteran reported receiving treatment since 1978 for paranoid 
schizophrenia.  The veteran reported that he was taking his 
medication as prescribed and that he still heard voices 
inside his head.  He still felt that people were reading his 
mind and talking about him.  The diagnosis was schizophrenia, 
paranoid type.  The examiner did not discuss the etiology or 
initial manifestation of the disability.

A private treatment record dated in September 1990 shows that 
the veteran was still being treated for schizophrenia and was 
prescribed medication for that disorder.

A VA treatment record dated in April 1991 shows that the 
veteran was still receiving medication for paranoid 
schizophrenia.  It was noted that he had not been in a 
hospital since 1982 but had been attending clinics in North 
Carolina.  The diagnosis was schizophrenia, chronic, 
paranoid.

In January 1995, the RO received another statement from Dr. 
L. B.  The diagnosis was schizophrenia, paranoid type, 
chronic.  The psychiatrist noted a nexus between the 
veteran's current disorder and his service as follows:  
"While it is difficult to retrospectively determine when 
someone's illness began and what the stressors were that 
contributed or precepetated [sic] the process, [the veteran] 
gives a history consistent with the prodiomal [sic] phase of 
his schizophrenia illness which appears to date to his time 
in the services."

A VA report of a hospitalization from May to June 1998 notes 
that, in regard to the veteran's past psychiatric history, it 
was noted that he "has been diagnosed as having paranoid 
schizophrenia with the first symptoms appearing in the 
military."  It was noted that he was being followed at a 
private facility and had been well controlled on medication.  
The veteran was hospitalized to participate in the substance 
abuse residential rehabilitation treatment program.  The 
diagnoses on Axis I were alcohol dependence and paranoid 
schizophrenia.  The veteran was hospitalized again in 
December 1998 for this program.  The diagnoses on Axis I were 
polysubstance dependence and paranoid schizophrenia.

Evidence was received from the Social Security 
Administration.  Basically, this evidence consists of VA and 
private treatment records showing continued treatment for and 
a diagnosis of paranoid schizophrenia since 1986.

In an affidavit from the veteran's former wife, dated in 
February 1999, she noted that she had been married to the 
veteran in July 1962 and had known him nine months prior to 
their marriage.  After he returned home form the military, 
"he was a changed person."  According to her, the veteran 
was suspicious and convinced that everybody was trying to 
harm him, including his wife and children.  He had an 
explosive temper and was easily angered by noise.  He never 
had a job for long.  He was suspicious of company visiting in 
their home.  When he was at home, he spent his time in a 
separate room and did not interact with family members.  She 
and the veteran separated in 1986.

In another statement from Dr. L. B, dated in October 1999, 
she noted that the veteran suffered from paranoid 
schizophrenia and that his symptoms had been present at 
various degrees of severity throughout the 10 years she had 
seen the veteran.  She further noted that "there is 
significant evidence which supports the time course of his 
illness occurring during his enlistment . . . ."  This 
evidence consisted of the veteran reporting that he believed 
a routine change in lockers during service was done to hurt 
him; he gave a history of leaving a duty post for fear of 
"something bad" happening to him; and he was given a bunk 
in the orderly room because he was not able to stay in the 
barracks for fear of "something bad" happening to him.  The 
report shows that Dr. L. B. reviewed the veteran's service 
medical records.  She noted that the service medical records 
showed various somatic complaints and had "little bearing on 
psychiatric problems, although somatic concerns may occur in 
the presentation of schizophrenia disorders and may relate or 
contribute to delusions (e.g., my stomach aches, therefore I 
have been poisoned) and lead to persistent requests for 
medical evaluation."

In January 2000 a VA medical opinion was obtained.  The 
report indicates that the opinion was rendered by a medical 
doctor (M. D.).  The physician noted that he had reviewed the 
veteran's claims file and had not previously examined the 
veteran.  The records showed that the veteran was seen in 
July 1964 for situational problems, including a bigamous 
marriage.  In 1975, the veteran was in a penitentiary and had 
some suicidal thoughts.  He was diagnosed as paranoid 
schizophrenic at that time.  The reviewing physician noted 
that there was no evidence of treatment for schizophrenia 
prior to 1975.  The diagnoses noted were paranoid 
schizophrenia, antisocial personal disorder, and 
polysubstance abuse.  According to this physician, the chart 
indicated that the veteran's antisocial personality disorder 
preceded his enlistment in the service.  The veteran also had 
significant substance abuse which, the physician noted, does 
not necessarily accompany paranoid schizophrenia.  The 
physician further noted that he saw no evidence that the 
veteran had been treated for schizophrenia before 1975.  
"Schizophrenia is a brain disorder that is a 
neurodevelopmental process.  It is not necessarily brought on 
by stress such as military service.  Generally it is thought 
to be a development process, meaning that the claimant would 
probably have developed it whether he was in the service or 
not."  The physician further commented that "it seems from 
reviewing the chart that the symptoms he suffered in service 
were more related to the pre-existing personality disorder 
than the later developing paranoid schizophrenia."

As noted above, entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In this case, the evidence of record is 
contradictory as to whether the veteran's current paranoid 
schizophrenia is related to his service.  The January 2000 VA 
medical opinion indicates that the symptoms the veteran 
experienced in service were "more related to a pre-existing 
personality disorder than the later developing paranoid 
schizophrenia."  However, the October 1999 private medical 
opinion from the veteran's treating psychiatrist, indicates 
that the veteran's paranoid schizophrenia manifested during 
his period of service.  In addition, there are lay statements 
as to the veteran's behavior when he returned home after his 
military service.  

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. Where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).   

Providing the veteran the benefit of the doubt, the Board 
finds that the evidence supports entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
paranoid schizophrenia.  The service medical records show 
that the veteran had a psychiatric disorder during service, 
although it was diagnosed as sociopathic personality type.  
His symptoms included impulsiveness, extremely poor judgment, 
little regard for rules of society, anxiousness, and sleeping 
disturbance.  The October 1999 statement from Dr. L. B. 
strongly supports a finding that the evidence shows that the 
veteran's current paranoid schizophrenia manifested during 
his military service.  She based her opinion, in part, on 
history from the veteran.  However, she also had treated the 
veteran for the past 10 years.  In addition, she reviewed the 
veteran's service medical records and based her opinion on 
more than just the history from the veteran.  The January 
2000 medical opinion was rendered after a review of the 
veteran's claims folder.  However, the VA physician had never 
treated or examined the veteran.  In regard to the lay 
statements, although neither the veteran's former wife nor 
his grandmother apparently have any medical expertise in 
psychiatric disorders, they are competent to observe the 
behavior exhibited by the veteran.  Their statements indicate 
that the veteran returned home after service "a changed 
person" who had become suspicious and paranoid.  These lay 
statements also support a finding that the veteran's paranoid 
schizophrenia manifested during service.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, diagnosed as paranoid schizophrenia, is reopened 
and service connection is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

